Mr. Chief Justice Del Toro
delivered the opinion of the court.
Fortunato Blanco Mateo was removed from his office of Secretary-Auditor of the Municipality of Santa Isabel by the municipal assembly and brought certiorari proceedings in the District Court of Gruayama to review and set aside the proceedings which resulted in his removal.
The writ was issued and after considering the return and the allegations of the parties the judge denied the petition, stating his reasons fully and carefully in an opinion which forms a part of the record. The petitioner thereupon appealed to this court.
In his brief the appellant objects to the findings of1 the lower court as set forth in the said opinion. In our opinion the minutes transcribed in the return justify the finding of the court that the petitioner was removed by the municipal assembly at a special meeting on charges preferred in writing after giving him an opportunity to defend and hearing proof of the charges.
*903The charges are a good cause for his removal, particularly the second one to the effect that he authorized the payment of attendance fees to certain members of the assembly who did not attend the session. Enrique Seda testified under oath as follows:
“ * =» * That an act recorded in the minutes of the Municipal Assembly of Santa Isabel is void for the reason that no such session was held and there was only a meeting of four members of the Municipal Assembly of Santa Isabel, Porto Rico, together with the Secretary-Auditor in his office. That he knows that attendance fees were paid for that meeting, as if there had been-a session, to the four members who attended it and also to the four who did not attend. That the members of the assembly who held the said meeting in the office of the Secretary-Auditor with him were José J. Pérez, Miguel Santiago, Juan Diaz Robledo and Lino A. Burgos. Those who did not attend were Yidal Moreno, Juan Molina, Regino León and Francisco A. Escribano.”
It is not necessary that the removal be made in the form of an ordinance. Section 27 of the Municipal Law was properly construed by the lower court. Removals are related to appointments and the latter are expressly excluded by the Legislature from the necessity of an ordinance.
The judgment appealed from must be

Affirmed.

Justices Wolf, Aldrey, Hutchison and Franco Soto concurred.